SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
240
KA 07-00717
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RAPHAEL CASTILLO, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered January 10, 2007. The judgment convicted defendant,
upon a nonjury verdict, of murder in the second degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Pabon, 175 AD2d 270).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court